DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed October 14, 2021.
Claims 1-3, 9-13, and 19-20 have been amended.  Claims 1-20 are pending and have been examined on the merits (claims 1 and 11 being independent).
The amendment filed October 14, 2021 to the claims has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments filed October 14, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:
(1) “Applicant amends independent claims 1 and 11 to overcome the rejection under § 101. Applicant respectfully submits that amended independent claims 1 and 11 integrate the idea into a 
(2) “Applicant respectfully submits that the specific ordered combination of limitations recited in amended independent claims 1 and 11 is not well-understood, routine, or conventional. The Patent Office provides no evidence that demonstrates otherwise for the specific ordered combination of limitations recited in amended independent claims 1 and 11. Amended independent claims 1 and 11 are amended herein to clarify how the claims are not well-understood, routine, or conventional.” (Applicant remarks, page 9)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to providing a secure electronic billing with funds availability which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’).  For instance, in the process of claims, the limitations of comprising… a public identifier of the payor, facilitating… payment transaction of the payment amount, determining… public identifier of the payor, comprising… financial institution, comprising… account number of an account of the payor, involving… a promise-to-pay message sent from the first financial institution, performing… a successful credit for the payment amount, crediting… an account of the payor at the biller, maintaining… a first settlement account, crediting… the payment amount to account maintaining… second settlement account, and debiting… the payment amount to account for the successful credit to the second account recite this judicial exception.  Therefore, the claims recite an abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1 and 11 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., processors, non-transitory computer-readable media, computing instructions, a mobile device, a mobile application, and a real-time, etc.), which are the additional elements and amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tools to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claims 1 and 11 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
receiving… a first request for invoicing a payor, sending… a second request for invoicing the payor, receiving… first information regarding an invoice for the payor, sending… second information for displaying an interactive invoice, receiving… an authorization of the payor, sending… the promise-to-pay message, and transferring… funds from the first settlement account to the second settlement account are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing a secure electronic billing with funds availability.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0066-0067], a single computer, a single server, or a cluster or collection of computers, a database, modules, a communication module, a data module, a risk engine, calculation engine, Internet, computer data network.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _
With regard to the rejections of claims 1-20 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.
Applicant argues:
(1) “Muthu '866, Muthu '492, and Kriplani does not teach or suggest these limitations of amended independent claim 1, or the similar limitations of amended independent claim 11. Accordingly, Applicant respectfully requests the allowance of amended independent claims 1 and 11.” (Applicant remarks, page 11)
(2) “The deficiencies of Muthu '866, Muthu '492, and Kriplani in relation to amended independent claims 1 and 11 are discussed above. Accordingly, the Patent Office should allow dependent claims 2-5, 7-10, 12-15, and 17-20 for at least the same reasons as listed earlier for amended independent claims 1 and 11, as well as for their own respective limitations.” (Applicant remarks, page 12)
(3) “The deficiencies of Muthu '866, Muthu '492, Kriplani, and Bennett with respect to amended independent claims 1 and 11 are discussed above. Accordingly, the Patent Office should allow dependent claims 6 and 16 for at least the same reasons as listed earlier for amended independent claims 1 and 11, as well as for their own respective limitations.” (Applicant remarks, page 12)
Examiner notes:
(1) In consideration of Applicant’s arguments and amendments of independent claims 1 and 11, clarifying citations with regard the Muthu '866 in view of Muthu '492, and Kriplani 
(2) In consideration of Applicant’s arguments on allowing dependent claims 2-5, 7-10, 12-15, and 17-20, clarifying citations with regard the Muthu '866 in view of Muthu '492, and Kriplani references have been made to the 35 USC § 103 rejection and therefore dependent claims 2-5, 7-10, 12-15, and 17-20 are not allowed.  As such, Applicant’s arguments are not persuasive. 
(3) In consideration of Applicant’s arguments on allowing dependent claims 6 and 16, clarifying citations with regard the Muthu '866 in view of Muthu '492, Kriplani, and Bennett references have been made to the 35 USC § 103 rejection and therefore dependent claims 6 and 16 are not allowed.  As such, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards a method for providing a secure electronic billing with funds availability which contains the steps of receiving, sending, facilitating, determining, involving, performing and maintaining.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claim 11 is direct to method, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing a secure electronic billing with funds availability is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: comprising… a public identifier of the payor, facilitating… payment transaction of the payment amount, determining… public identifier of the payor, comprising… financial institution, comprising… account number of an account of the payor, involving… a promise-to-pay message sent from the first financial institution, performing… a successful credit for the payment amount, crediting… an account of the payor at the biller, maintaining… a first settlement account, 
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a first request for invoicing a payor, sending… a second request for invoicing the payor, receiving… first information regarding an invoice for the payor, sending… second information for displaying an interactive invoice, receiving… an authorization of the payor, sending… the promise-to-pay message, and transferring… funds from the first settlement account to the second settlement account do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. processors, media, computing instructions, a mobile device, a mobile application, system, and a real-time) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0066-0067], a single computer, a single server, or a cluster or collection of computers, a database, modules, a communication module, a data module, a risk engine, calculation engine, Internet, computer data network) as tools to perform an abstract idea or merely 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., processors, media, computer instructions, a mobile device, a mobile application, system, and a real-time) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
 Dependent claims 2-10 and 12-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 3 and 13, the step of “wherein the first entity comprises the first financial institution.”, in claims 4 and 14, the step of “wherein the first request comprises the public identifier of the user.”, in claims 5 and 15, the step of “configured to perform, before sending the second request: determining the public identifier of the user.”, in claims 6 and 16, the step of “wherein the first request and the second request comprise an account number of an account of the user at the billing entity.”, in claims 7 and 17, the step of “wherein the user is devoid of having previously received a prior invoice through the system for a service on which the invoice is based.”, in claims 8 and 18, the step of “wherein the user is devoid of having previously received any 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-10 and 12-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 11 above.  Merely claiming the same process using the public identifier of the user in order to provide a secure electronic billing with fund availability does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu et al. (hereinafter Muthu ‘866), US Publication Number 2015/0112866 A1 in view of Muthu et al. (hereinafter Muthu ‘492), US Publication Number 2013/0238492 A1 in further view of Kriplani et al. (hereinafter Kriplani), US Patent Number 7353203 B1.
Regarding claim 1:
Muthu ‘866 discloses the following:
A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: (Muthu ‘866: See paragraph [0037] “The payment service computer system 160 may, for example, comprise one or more servers each with one or more processors configured to execute instructions stored in memory, send and receive data stored in memory, and perform other operations 
receiving (reads on “the sending bank may send a message to the recipient that the sender wants to send the recipient money.”), at the system and directly from a first financial institution (reads on “the sending bank”), a first request (reads on “a message”) for invoicing a payor who (i) operates (reads on “a user at a participating bank (i.e., sending bank) through the sending banks online interface”) a mobile device in data communication with the first financial institution and (ii) holds (reads on “enters a token (e.g., cellphone number or email address) for a desired recipient and a dollar amount desired to be sent to the recipient”) a payor account maintained by the first financial institution, the first request having been initiated by the payor in a mobile application running on the mobile device; (Muthu ‘866: See paragraphs [0079-0080], and see also [0020] “The sender computer system 110 may, for example, comprise a user computer (e.g., desktop or laptop computer), a cellular telephone, smart phone, a mobile handheld wireless e-mail device, a personal digital assistant, a portable gaming device, or other suitable device.”)
after sending the second request, receiving (reads on “the biller sends a request for money, or a bill or invoice”), at the system (reads on “the funds transfer payment network”) and from the biller (reads on “the biller”), first information (reads on “The request or the bill includes a token identifying the recipient of the bill, or the consumer”) regarding an invoice for the payor (reads on “the recipient of the bill, or the consumer”) to pay the biller; (Muthu ‘866: See paragraph [0097] “the biller sends a request for money, or a bill or invoice, to the funds transfer payment 
sending (reads on “send the recipient's bank account information to the sending bank”), from the system and directly to the first financial institution (reads on “the sending bank”), second information (reads on “the recipient's bank account information”) for displaying an interactive invoice to the payor, the second information being based at least in part on the first information (reads on “The request or the bill includes a token identifying the recipient of the bill”); (Muthu ‘866: See paragraph [0083] “Once the recipient is registered with the funds transfer payment network, the funds transfer payment network may send the recipient's bank account information to the sending bank to complete the initiation transaction.”, and see also [0097])
facilitating (reads on “sends an expedited payment message to the recipient bank indicating a real time payment”) a real-time payment transaction of the payment amount, based on the authorization, from the payor account of the payor (reads on “the sending bank removes the funds from the sender's account”) at the first financial institution to a biller account of the biller (reads on “The recipient bank then funds the recipient's account”) at a second financial institution, (Muthu ‘866: See paragraphs [0112] “Upon receiving confirmation that the recipient is eligible, the sending bank removes the funds from the sender's account, as shown in block 1108. Thus, at this stage in the process 1100, the funds have been removed from the sender's bank account.” And [0113] “The funds transfer payment network in turn sends an expedited payment message to the recipient bank indicating a real 
wherein a private identifier of the biller account is sent from the  system to the second financial institution to facilitate the real-time payment transaction, wherein the biller does not receive an account number of the payor account to increase security of the payor account and decrease fraud, and wherein the payor does not receive an account number of the biller account to increase security of the biller account and decrease fraud. (Muthu ‘866: See paragraphs [0097] “A payment ID is sent to the bank and is then matched to the account. It should be appreciated that the biller or the biller's bank does not need to have the routing and account number of the consumer, thereby increasing security and convenience for the consumer and the biller.”. and see also [0027] “The private identifier may, for example, be a unique ID of the database entry for the user in the information directory 128. While the private identifier is known by the information directory 128, it need not be known by the user with whom it is associated or by other users.” And [0038] “the information directory 168 is a database that is maintained to allow the payment service to convert/correlate the recipient’s cellphone number (or e-mail address, or other token) to a bank account number/routing number of the recipient’s bank account for users that registered through the payment computer service system 160. This arrangement allows the sender to uniquely identify the recipient (e.g., with an e-mail address or other identifier), without necessarily having private/personal information regarding the recipient (i.e., the recipient’s bank account/routing number).”)

sending (reads on “receiving a request to send the invoice to the payor”), from the system and to a biller, a second request for invoicing the payor based at least in part on the first request, the second request comprising (reads on “the request including a token associated with the payor”) a public identifier of the payor; (Muthu ‘492: See claim 15: “A method for sending an invoice from a biller to a payor, the method comprising: receiving a request to send the invoice to the payor, the request including a token associated with the payor, the biller having a first account at a first financial institution, the payor having a second account at a second financial institution”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include requesting an invoice using a public identifier of the payor to a biller in the method of Muthu ‘866 as further taught by Muthu ‘492 because it would be more secure for the payment transaction (Muthu ‘492: See paragraphs [0004-0005]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Muthu ‘866 and Muthu ‘492 do not explicitly disclose the following, however Kriplani further teaches:
receiving (reads on “Payer 102 confirms invoice 104 by directly sending authorization to the third-party intermediary 103 to pay the amount of the invoice 104 to the Biller 101.”), at the system and directly from the first financial institution, an authorization of the payor (reads on “Payer 102”) to pay, in real-time, a payment amount for the invoice; and (Kriplani: See column 6, lines 38-47: “Both Biller 101 and Payer 102 are typically approved and set-up online in real time with prescribed credit limits…..Payer 102 confirms invoice 104 by directly sending authorization to the third-party intermediary 103 to pay the amount of the invoice 104 to the Biller 101.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for receiving an authorization of the user to pay a payment amount for the invoice in the method of Muthu ‘866 and Muthu ‘492 as further taught by Kriplani because it would be more secure to get paid from the payer (Kriplani: See column 3, lines 33-48).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2:
Muthu ‘866 discloses the following:
The system of claim 1, wherein the private identifier of the biller account is usable by the second financial institution to determine the account number of the biller account maintained at the second financial institution. (Muthu ‘866: See paragraphs allow the payment service to convert/correlate the recipient’s cellphone number (or e-mail address, or other token) to a bank account number/routing number of the recipient’s bank account for users that registered through the payment computer service system 160. This arrangement allows the sender to uniquely identify the recipient (e.g., with an e-mail address or other identifier), without necessarily having private/personal information regarding the recipient (i.e., the recipient’s bank account/routing number).”)
Regarding claim 3:
Muthu ‘866 discloses the following:
The system of claim 1, wherein the private identifier of the biller account is not shared with the payor and is not shared with the biller to increase security of the biller account and to decrease fraud. (Muthu ‘866: See paragraphs [0027] “The private identifier may, for example, be a unique ID of the database entry for the user in the information directory 128. While the private identifier is known by the information directory 128, it need not be known by the user with whom it is associated or by other users.” And [0038] “in connection with the information directory 128 and 158, the information directory 168 is a database that is maintained to allow the payment service to convert/correlate the recipient’s cellphone number allows the sender to uniquely identify the recipient (e.g., with an e-mail address or other identifier), without necessarily having private/personal information regarding the recipient (i.e., the recipient’s bank account/routing number).”)
Regarding claim 4:
Muthu ‘866 discloses the following:
The system of claim 1, wherein the first request comprises the public identifier of the user. (Muthu ‘866: See paragraph [0033] “The recipient computer system 130 may then request payment from the sender via the funds transfer system 100 using the public token obtained at the point of sale.”)
Regarding claim 5:
Muthu ‘866 discloses the following:
The system of claim 1 wherein the computing instructions are further configured to perform, before sending the second request: determining the public identifier of the user. (Muthu ‘866: See paragraph [0058] “the sender bank computer system 120 receives a fund transfer request from a sender which identifies the recipient using a token. At step 311, the bank computer system 120 searches the information directory 128 to determine whether the token is associated with a user that is registered with the sender bank (i.e., a transfer within the same bank).”, and note: [0027] “The user may provide one or more identifiers (e.g., phone numbers, e-mail addresses, and so on) that the user may share with other individuals with whom the 
Regarding claim 7:
Muthu ‘866 discloses the following:
The system of claim 1, wherein the user is devoid of having previously received a prior invoice through the system for a service on which the invoice is based. (Muthu ‘866: See paragraphs [0096] “the biller can track whether the consumer has received the bill. For example, the biller may receive a notification from the funds transfer system 100 that the consumer received the bill. The sender may also be able to confirm that the consumer viewed the bill, e.g., opened or accessed the electronic file on a computer or mobile phone. It should be appreciated that receipt verification or tracking is useful because the biller can confirm, and the consumer cannot deny, that the consumer received the bill.” And [0097] “It should be appreciated that the biller or the biller's bank does not need to have the routing and account number of the consumer, thereby increasing security and convenience for the consumer and the biller.”)
Regarding claim 8:
Muthu ‘866 discloses the following:
The system of claim 1, wherein the user is devoid of having previously received any invoices from the billing entity through the system. (Muthu ‘866: See paragraphs [0096] “the biller can track whether the consumer has received the bill. For example, the biller may receive a notification from the funds transfer system 100 that the consumer received the bill. The sender may also be able to confirm that the consumer viewed the bill, e.g., opened or accessed the electronic file on a computer or mobile phone. It should be appreciated that receipt verification or tracking is useful because the biller can confirm, and the consumer cannot deny, that the consumer received the bill.” And [0097] “It should be appreciated that the biller or the biller's bank does not need to have the routing and account number of the consumer, thereby increasing security and convenience for the consumer and the biller.”)
Regarding claim 9:
Muthu ‘866 discloses the following:
The system of claim 1, wherein: the real-time payment transaction involves a promise-to-pay message sent from the first financial institution, through the system, and to the second financial institution; (Muthu ‘866: See paragraph [0113] “The sending bank then sends an expedited payment message to the funds transfer payment network, as shown in block 1110. The funds transfer payment network in turn sends an expedited payment message to the recipient bank indicating a real time payment, as shown in block 1112.”)
the promise-to-pay message is sent after a successful debit of the payor account for the payment amount; (Muthu ‘866: See paragraphs [0112] “Upon receiving 
the second financial institution performs a successful credit for the payment amount to the biller account to make funds available in the biller account in real- time after the authorization of the payor; and (Muthu ‘866: See paragraph [0113] “the recipient bank has funded the recipients bank account from its own funds, but the sending bank has not yet funded the money to the recipient bank.”)
the real-time payment transaction of the payment amount is credited to an account of the payor at the biller in real-time after the authorization of the payor based on the successful credit for the payment amount to the biller account. (Muthu ‘866: See paragraph [0113] “The funds transfer payment network in turn sends an expedited payment message to the recipient bank indicating a real time payment, as shown in block 1112. The recipient bank then funds the recipient's account, as shown in block 1114. It should be appreciated that at this stage in the process 1100, the funds have been deposited into the recipient’s bank account. It should also be appreciated that at this stage in the process 1100, the recipient bank has funded the recipient’s bank account from its own funds, but the sending bank has not yet funded the money to the recipient bank.”)
Regarding claim 10:


The system of claim 9, wherein: the first financial institution maintains a first settlement account; the first settlement account is credited for the payment amount to account for the successful debit of the payor account at the first financial institution for the payment amount; (Muthu ‘866: See paragraph [0112] “Upon receiving confirmation that the recipient is eligible, the sending bank removes the funds from the sender's account, as shown in block 1108. Thus, at this stage in the process 1100, the funds have been removed from the sender's bank account.”)
the second financial institution maintains a second settlement account; the second settlement account is debited for the payment amount to account for the successful credit to the biller account at the second financial institution for the payment amount; and (Muthu ‘866: See paragraph [0113] “the recipient bank has funded the recipients bank account from its own funds, but the sending bank has not yet funded the money to the recipient bank.”)
funds for the payment amount are transferred from the first settlement account to the second settlement account in a settlement completion that occurs after the successful credit is made to the biller account for the payment amount. (Muthu ‘866: See paragraph [0115] “after the recipient’s account has been funded, the recipient bank notifies the funds transfer payment network that the recipient’s account has been funded, as shown in block 1116. The funds transfer payment network then notifies the sending bank that the recipient’s account has been funded, as shown in block 1118. The sending bank may send payment confirmation message to the sender indicating that the recipient's account has been funded. The 
Regarding claim 11: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 12: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 14: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 17: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Regarding claim 18: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Regarding claim 19: it is similar scope to claim 9, and thus it is rejected under similar rationale.
Regarding claim 20: it is similar scope to claim 10, and thus it is rejected under similar rationale.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu ‘866 in view of Muthu ‘492 in further view of Kriplani in even further view of Bennett et al. (hereafter Bennett), US Publication Number 2011/0270749 A1.
Regarding claim 6:
Muthu ‘866,  Muthu ‘492, and Kriplani do not explicitly disclose the following, however Bennett further teaches:
The system of claim 1, wherein the first request and the second request comprise an account number of an account of the user at the billing entity. (Bennett: See paragraph [0064] “FIG.3 shows a sample email indicating to the payer that a new invoice has been forwarded. As shown in FIG.3, an email could include the payer's account number 44, an invoice number 46, an invoice due date 48 as well as an indication 50 of the balance due on the invoice.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include account number of the user for billing in the method of Muthu ‘866,  Muthu ‘492, and Kriplani as further taught by Bennett because it would be easier to track the status of payments (Bennett: See paragraph [0064]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 16: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/YONGSIK PARK/Examiner, Art Unit 3695
January 4, 2022                                                                                                                                                                                                       
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/7/2022